Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on November 17, 2021.  Application No. 16/991,856, filed October 10, 2020, is a Continuation of Nonprovisional Application No. 16/345,209, filed April 25, 2019, (now issued as U.S. Patent No. 10,822,332) which is a 371 of PCT/EP2017/077511, filed October 26, 2017, and claims the benefit of U.S. Provisional Application No. 62/413,635, filed October 27, 2016, and claims foreign priority to European Patent Application No. EP 16205019.9, filed December 19, 2016.  In a preliminary amendment filed on October 10, 2020, Applicant added new claims 16-20.  Claims 1-20 are pending.  
Election/Restriction
Applicant’s election without traverse of the invention of Group I in the reply filed on November 17, 2021, is acknowledged.
Claims 14 ,15, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The election was made without traverse in the reply filed on November 17, 2021.
Claims 1-13 and 16-19 are examined below.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Browne, U.S., 5,428,160.  Browne discloses the following:  

    PNG
    media_image1.png
    316
    280
    media_image1.png
    Greyscale

(Browne, ‘160 patent, Col. 45, ln. 59 – Col. 46, ln. 5, Example 40; see also Id., Col. 40, ln. 35 – Col. 41, ln. 16, Examples 26-28, for pharmaceutical compositions of the disclosed compound.)  This compound reads on (R)-(+)-5-(p-cyanophenyl)-5,6,7,8-tetrahydroimidazo[1,5-a]pyridine and a pharmaceutically acceptable salt thereof, wherein said compound has an enantiomeric excess of the (R) form higher than or equal to 97%.  
With respect to dependent claims 2-4 and 16, which attempt to further limit the claimed compound claim by its intended use, the recited use(s) or intended purpose(s) fail to distinguish the compound over the prior art.   See MPEP 2111.02 II, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct .

Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12, 18, and19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 16, and 17 of prior U.S. Patent No. 10,822,332. This is a statutory double patenting rejection.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-13 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-17 of U.S. Patent No. 10,822,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘332 patent encompass the same subject matter as the presently claimed invention.
Conclusion
	No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625